DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear what the applicant means by “substantially flush” as recited in claim 4.  The specification, paragraph 48 describes that the bar part 60A is positioned to be substantially flush with the first magnet 81A.  Figure 2 depicts 60A and 81A the relevant description. Based on the vague language “substantially” and figure 2, the examiner will interpret the claim language as “anywhere in the vicinity of.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (JP2015-045715).  Kawamura teaches a magnet screen device, comprising a casing 2 having an opening 2B, a roll  3 rotatably placed in the casing, and a magnet screen 4, the magnet screen being configured to be wound on the roll during a storage of the magnet screen and configured to be pulled out from the opening of the casing and to be attached to an installation surface 90 upon an use of the magnet screen, wherein the magnet screen device further comprises a bar part 5 at a region where the opening is provided, and wherein the bar part is configured to be capable of contacting the magnet screen at the region where the opening is provided.   See fig. 3(A) for example.  Regarding claim 2, the applicant is directed to review figure 3(A) and 4(A) which depict the magnet screen at the opening is positioned between the bar part and the installation surface. Regarding claim 3, the bar part is configured to be rotatable (since it is pivoted about 15) due to a sliding contact of the bar part with the magnet screen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3195909 in view of Kawamura (JP2015-045715).  JP3195909 teaches a casing 2 having an opening, and a magnet screen 3, the magnet screen being configured to be attached to an installation surface upon an use of the magnet screen, wherein the magnet screen device further comprises a bar part 10 at a region where the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe (U.S. Publication No. 2016/0266481) is directed to a magnet screen device. Seki (U.S. Patent No. 10442647) is directed to a magnet screen device having a case with magnetic portions which extend along different directions when rolled up (see fig. 4(b) for example).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852